Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  134687                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 134687
                                                                    COA: 270195
                                                                    Wayne CC: 05-011783-01
  STEVEN MICHAEL CARTER,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 3, 2007
  judgment of the Court of Appeals is considered. We direct the Clerk to place the matter
  on the January 2008 session calendar for argument on whether to grant the application or
  take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental
  briefs no later than December 18, 2007, addressing whether the constitutional
  underpinnings of People v Dunbar, 264 Mich App 240 (2004), are sound. They should
  avoid submitting mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae no later than December 18,
  2007. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2007                   _________________________________________
           s1120                                                               Clerk